Per Curiam:

An information, otherwise sufficient, presented, signed and sworn to by the county attorney, is not vulnerable to a motion to quash because the clerk of the district court, who administered the oath, after naming the county, omitted to follow such name with the word “county.”
The denying of an application to delay a trial until a party might present affidavits showing what absent witnesses would testify, not excepted to, cannot be considered by this court. In the present case no exceptions were taken to the denying of the application.
The judgment is affirmed.